Case: 16-51295      Document: 00514208629         Page: 1    Date Filed: 10/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-51295                                   FILED
                                  Summary Calendar                           October 24, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

ARNOLD REYNA ALANIZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:90-CR-31-2


Before HIGGINBOTHAM, JONES, and COSTA, Circuit Judges.
PER CURIAM: *
       Arnold Reyna Alaniz, federal prisoner # 53351-080, was convicted of
possession of heroin with intent to distribute, conspiracy to distribute heroin,
and using a firearm during a drug trafficking crime, and was sentenced to a
total of 138 months of imprisonment and a five-year term of supervised release.
He now moves for leave to proceed in forma pauperis (IFP) from the denial of
his second motion seeking a sentence reduction pursuant to 18 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51295      Document: 00514208629   Page: 2   Date Filed: 10/24/2017


                                 No. 16-51295

§ 3582(c)(2) based on Amendment 782 to the Sentencing Guidelines. The
district court found that a sentence reduction was not warranted and certified
that Reyna Alaniz’s appeal was not taken in good faith.
      By moving to proceed IFP, Reyna Alaniz challenges the district court’s
certification that his appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into a litigant’s good faith “is
limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citations omitted).
      When denying IFP and certifying that the appeal was not taken in good
faith, the district court noted that Reyna Alaniz failed to make any argument
that he was entitled to relief. In his IFP motion, Reyna Alaniz fails to directly
challenge this conclusion. Although pro se briefs are liberally construed, see
Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief
arguments in order to preserve them, Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993).
      Regardless, Reyna Alaniz’s appeal does not involve any “legal points
arguable on their merits.” Howard, 707 F.2d at 220 (internal quotation marks
and citations omitted).     The district court gave due consideration to the
arguments Reyna Alaniz presented in favor of his original motion, and
concluded that a reduction was not warranted in light of the § 3553 factors and
the particular circumstances of the case. See United States v. Whitebird, 55
F.3d 1007, 1010 (5th Cir. 1995). Reyna Alaniz’s most recent motion was denied
for the same reasons.
      Accordingly, Reyna Alaniz’s motion to proceed IFP is DENIED, and the
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH
CIR. R. 42.2.



                                       2